Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 27, 2015

The Court of Appeals hereby passes the following order:

A15I0151. JASON GRAHAM et al. v. WELLSTAR HEALTH SYSTEM, INC.
     et al.

        Jason Graham, Joy Scoggins, and Aubrey Tap seek immediate review of the
trial court’s order granting partial summary judgment to Defendants David Howell,
Wellstar Health System, and Clarence Hendrix on their simple negligence claims in
this wrongful death action. Under OCGA § 9-11-56 (h), the grant of summary
judgment on any issue or as to any party is reviewable by direct appeal. City of
Demorest v. Town of Mt. Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon
v. Stargell, 192 Ga. App. 826, 827-28 (386 SE2d 884) (1989).

       We will grant a timely application for interlocutory appeal if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a timely notice of appeal. Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d
246) (2004). Accordingly, this interlocutory application is hereby GRANTED. The
plaintiffs shall have ten days from the date of this order to file a notice of appeal in
the trial court. If they have already filed a notice of appeal from the order at issue
here, they need not file a second notice. The clerk of the trial court is directed to
include a copy of this order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             03/27/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.